Citation Nr: 0721107	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-03 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for Type II diabetes 
mellitus with complications including diabetic peripheral 
neuropathy related to herbicide exposure.

4.  Entitlement to service connection for asbestos related 
respiratory disease. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Newark, New Jersey regional office (RO) of the Department of 
Veterans Affairs (VA) which denied the claims for service 
connection for bilateral hearing loss, tinnitus, Type II 
diabetes, peripheral neuropathy of the lower extremities and 
asbestos exposure.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in January 
2007.  A transcript of this hearing is of record.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) that reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  

In the present case, the pending action in the Haas case 
impacts the issue of entitlement to service connection for 
Type II diabetes mellitus with complications including 
diabetic peripheral neuropathy related to herbicide exposure.  
This issue will be addressed in a separate and forthcoming 
decision once a final decision is reached in the Haas case. 


FINDINGS OF FACT

1.  Current bilateral hearing loss has not been demonstrated.

2.  The veteran's current tinnitus is not due to a disease or 
injury in active service.  

3.  The veteran's current respiratory disability is unrelated 
to a disease or injury in service, including exposure to 
asbestos.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Tinnitus was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006). 

3.  An asbestos related respiratory disease was not incurred 
in, or aggravated by, active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a March 2005 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was send VA any medical 
reports that he had.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the March 2005 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or an effective date until a March 2006 
letter.  Since the claims are being denied, no rating is 
being given and no effective date is being set.  He is, 
therefore, not prejudiced by the inferred notice on these 
elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent VA examinations in May 
2005 for his claimed disabilities.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).  

If a chronic disease is identified in service and any time 
thereafter, service connection will be presumed.  Otherwise, 
a continuity of symptomatology is required.  38 C.F.R. 
§ 3.303(b) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for bilateral hearing 
loss.

Factual Background

The veteran contends that he incurred bilateral hearing loss 
during his active duty as he was subjected to various forms 
of noise exposure.

The veteran underwent an entrance examination in April 1968 
for the purpose of enlistment.  The examination listed his 
hearing as normal.  The veteran did report unspecified ear, 
nose and throat problems during his pre-induction 
questionnaire.  

In May 2005 the veteran underwent a VA audio examination.  
The examiner noted that the veteran's report of ear lavages 
was not substantiated by the claims file review.  The 
examiner also noted that no additional pertinent ear related 
information was found in the claims file.  While the veteran 
reported being seen by a private doctor 2 to 3 years ago who 
diagnosed him with hearing loss, the veteran did not provide 
these results at the time of the examination.  The examiner 
stated that the veteran's hearing sensitivity was within 
normal limits 500-4000 Hertz (Hz).

The veteran attributed hearing loss to noise exposure while 
in the military from duty assignments in and around turbines 
and pumps.  Additionally, the veteran reported exposure to 
gun firing.  The veteran reported an onset of hearing loss 
about 2 to 4 years ago.  He also reported multiple ear 
lavages for impacted cerumen in both ears during military 
service.  

On the authorized audiological evaluation in May 2005 pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
25
LEFT
10
10
10
20
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.

The diagnosis was hearing sensitivity within normal limits, 
250-8000 Hz, in both ears that did not meet VA disability 
criteria.

At his January 2007 hearing, the veteran stated the he 
experienced decreased hearing over time.  He reported noise 
exposure to turbine engines during service.

Analysis

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

A review of the veteran's service medical records reveals 
that there were no complaints or findings of hearing loss in 
service.

VA and private treatment records also contain no findings 
referable to hearing loss.

While the veteran is competent to report, as he has, noise 
exposure in service, he would not be competent to diagnose 
current hearing loss or to express a competent opinion 
relating it to the noise exposure in service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There have been no 
reported findings of current hearing loss as defined in 38 
C.F.R. § 3.385 and there is no competent opinion relating 
current hearing loss to service.

In the absence of competent evidence of a current disability 
as defined in 38 C.F.R. § 3.385, or of a nexus between the 
claimed disability and service; the preponderance of the 
evidence is against the claim.  Reasonable doubt does not 
arise and the claim is denied.  38 U.S.C.A. § 5107(b). 


II.  Entitlement to service connection for tinnitus.

Factual Background

The veteran contends that he incurred tinnitus during his 
active duty as he was subjected to various forms of noise 
exposure.

Again, the veteran's entrance examination in April 1968 
listed his hearing as normal.  The veteran did report 
unspecified ear, nose and throat problems during his pre-
induction questionnaire.  

The veteran underwent a VA audio examination in May 2005.  
The veteran described his claimed tinnitus as an unspecified 
noise sensation that was recurrent.  He attributed his 
tinnitus to military service.  He stated that the onset of 
his tinnitus was 2 to 4 years ago.  The diagnosis was 
tinnitus.  However, the veteran denied clinically significant 
tinnitus.  The examiner concluded that the veteran's 
complaint of tinnitus was considered to be of the normal 
human experience.

At his January 2007 hearing, the veteran stated that he had 
ringing in his ears and that he did not wear hearing 
protection while in service.




Analysis

With regard to the three elements of service connection, the 
veteran has a present disability as he is currently diagnosed 
with tinnitus.  

The veteran is also competent to report in-service exposure 
to noise from his military duty.  

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.  

A review of the veteran's service medical records reveals 
that there were no findings or diagnoses of tinnitus in 
service.  Post-service treatment records also make no 
reference to tinnitus.  There is also no medical opinion from 
a medical professional that relates the veteran's tinnitus to 
his military service.

Tinnitus was first noted in an examination in May 2005.  The 
veteran reported that the onset of his tinnitus occurred 2 to 
4 years prior to the examination, approximately 30 years 
after active duty.  The absence of any clinical evidence of 
the claimed disability for decades after service constitutes 
negative evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

The Board observes that the United States Court of Appeals 
for Veterans Claims has determined that, specifically in 
cases of tinnitus, a veteran is competent to present evidence 
of continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  As such, the veteran's lay 
contentions as to tinnitus in this case represent competent 
evidence.

While the veteran is competent to report continuity of 
symptomatology since service, and that such continuity is 
sufficient to indicate that current tinnitus may be related 
to service, a medical opinion establishing a nexus is still 
required.  Charles, supra.

The veteran would not be competent to express an opinion as 
to medical causation of his tinnitus as he has not claimed, 
nor shown, that he is a medical expert, capable of rendering 
medical opinions.  Espiritu v. Derwinski, supra.  Therefore 
the VA examiner's opinion that the veteran's complaint of 
tinnitus was considered to be of the normal human experience 
has greater probative value as to continuity of 
symptomatology of the veteran.

Because the weight of the competent evidence is against a 
link between the veteran's service and his tinnitus, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 
supra. 


III.  Entitlement to service connection for asbestos related 
respiratory disease.

Factual Background

The veteran's service medical records are negative for any 
complaints or treatments related to respiratory problems or 
asbestos exposure

In May 2005 the veteran underwent a VA examination for 
respiratory diseases.  The veteran was concerned about 
asbestosis as he worked in the engine room during his active 
duty.  He had shortness of breath on exertion.  There was no 
history of hemoptysis, tuberculosis or pneumonia.  He had a 
daily cough but without sputum production.  The veteran also 
smoked a pack of cigarettes a day for 35 years but quit 
smoking in 2003.  The veteran underwent a CT scan of the 
chest, EKG and chest x-rays.  The examiner concluded that 
there was no evidence of asbestos exposure.  The diagnosis 
was 2 small right nodules but no evidence of asbestosis and 
no functional impairment.

In January 2006 the veteran underwent a CT scan of the chest 
at the Deborah Heart and Lung Center.  The CT scan revealed a 
parenchymal abnormality in the posterior portion of each lobe 
which was probably early interstitial disease.  

A December 2006 pulmonary function report from the Deborah 
Heart and Lung Center indicated that the veteran had mild 
restrictive pulmonary disease and a mild gas transfer defect.

At his January 2007 hearing, the veteran stated that he was 
exposed to asbestos while working in the engine room during 
his active duty.  He stated that everything in the room was 
encased in asbestos.  

Analysis

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims.  VAOPGCPREC 4-
00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases 
which may occur 10 to 45 years after exposure.  The VA 
Adjudication and Procedure Manual provides a non-exclusive 
list of asbestos related diseases/abnormalities.  
Specifically, with regard to respiratory disorders, it lists: 
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, and cancer of the pharynx.  M21-1MR, Part IV, Subpart 
ii, Chapter 2(C)(9) (December 13, 2005) (formerly M21-1, Part 
VI, para. 7.21(a)(1) & (2)).

The Court has held that the MANUAL M21-1 provisions do not 
create a presumption of exposure to asbestos solely from 
shipboard service.  Dyment v. West, 13 Vet. App. 141, 145 
(1999).  "Rather, [the M21-1 provisions] are guidelines 
which serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found in 
insulation and shipyard workers."  Id. 

The record documents current respiratory condition diagnosed 
as mild restrictive pulmonary disease.

Regarding the requirement for an in-service injury, the 
veteran's service medical records are negative for a 
respiratory disease, but the veteran's duties aboard ships 
were consistent with exposure to asbestos.  This exposure 
satisfies the requirement for an in-service event.

There is, however, no competent evidence linking the current 
mild restrictive pulmonary disease to any event in service, 
including to asbestos exposure.  The May 2005 VA examiner 
concluded that that there was no asbestosis and no evidence 
of asbestos exposure.  

Indeed, as noted above, the competent medical opinion is 
against the claim of service incurrence.  The VA examiner 
also noted the veteran's long term cigarette smoking.  The 
veteran has not claimed that cigarette smoking is related to 
service, but in any event, service connection is not 
permitted for disease or disability that results from the use 
of tobacco products.  38 U.S.C.A. § 1103 (West 2002).

The Board acknowledges the veteran's statements contending he 
suffers from a chronic respiratory disability as a result of 
service; however, the veteran is not a medical professional 
competent to render an opinion on matters of medical 
causation.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.

Because there is no competent evidence linking a current 
respiratory disease to service, the preponderance of the 
evidence is against the claim, and it is denied.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied. 

Entitlement to service connection for asbestos related 
respiratory disease is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


